Citation Nr: 1737664	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left or right thigh tumor, to include a cancerous and/or granular cell tumor.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to January 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May and November 2008 rating decisions issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the RO in Honolulu, Hawaii.  

In May 2011, the Veteran testified at a Board video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In April 2014, the Board remanded the appeal for further development.  As noted in the previous remand, given the lay and medical evidence of record regarding the nature of the growth on the Veteran's right thigh, the Board has recharacterized the issue on appeal to encompass all possible disabilities with respect to the Veteran's tumor on his right thigh.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In November 2015, the Board remanded the appeal for further development.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a cancerous and/or granular cell tumor on his left or right thigh that was incurred in or is otherwise related to his military service.  

2.  The preponderance of the evidence is against a finding that the Veteran's current degenerative joint disease of the bilateral hips is related to his military service; nor does the evidence show that arthritis was manifested within one year after service or was caused or aggravated by his service-connected bilateral knee arthralgias.

3.  The evidence of record does not persuasively show that the Veteran's service connected conditions have precluded him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thigh tumor, to include a cancerous and/or granular cell tumor, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for establishing entitlement to service connection for degenerative joint disease of the bilateral hips, to include as secondary to service connected bilateral knee arthralgias, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claim in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

Service connection may also be established for chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was discharged from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Thigh Tumor

In May 2007, the Veteran filed a claim for service connection for cancer of his thigh.  He has asserted that he has a thigh tumor that is related to exposure to hazardous decontamination chemicals while in service.  

As an initial matter, the Board notes that the previous remands incorrectly characterized this claim as involving the Veteran's right thigh; however, the November 2008 rating decision from which this appeal stems adjudicated the claim of service connection for a left thigh cancerous growth and, as will be discussed below, the evidence shows that the Veteran had a growth on his left thigh, not his right.  The Board apologizes to the Veteran for any confusion this has caused and, to avoid any prejudice to the Veteran in this regard, the Board will consider whether any tumor affecting either the left or right thigh is related to his military service.  Accordingly, the Board has recharacterized the claim as involving the both thighs, as reflected on the first page of this decision.  

Service records document occupational exposure in July 1984, but the type of exposure is not clear.  A May 1984 service treatment record (STR) reveals the Veteran had a lump in his left groin.  Examination revealed a painless left inguinal mass that was deemed most likely an enlarged lymph node and he later was treated for a hernia.  A March 1996 STR reflects that a nodule was excised from his abdomen was a granular cell tumor.  Despite the foregoing, the STRs are absent for any discussion of complaints, treatments, or diagnoses for any thigh conditions or cancer.  

The post-service medical evidence shows that, in April 2007, the Veteran presented with a two month history of a left thigh mass.  A May 2007 biopsy did not reveal any evidence of malignancy but the findings suggested granular cell tumor and the possibility of fibromatosis was considered.  In May 2007, a mass on the Veteran's left inner thigh was excised.  A biopsy revealed benign spindle cells but there was no evidence of malignancy.  There is no evidence of a growth, tumor, or cancer affecting the Veteran's right thigh.  See VA treatment records.  

While there is evidence showing the Veteran had a tumor on his left thigh after service, there is no competent evidence establishing or even suggesting that the left thigh tumor was incurred in or is otherwise related to his military service.  Indeed, the post-service medical evidence does not contain any evidence or opinion that relates the left thigh tumor to any event, injury, or disease that occurred during service.  The Veteran was scheduled a VA examination to determine the likely etiology of any current thigh tumor, as directed in the November 2015 remand, but the Veteran failed to report for the examination and good cause has not been presented for why a new examination should be scheduled.  Therefore, there is no medical evidence of record relating the Veteran's left thigh tumor to service and the Veteran's lay assertions are insufficient to establish a nexus.

The Veteran is certainly competent to describe his symptoms, such as a growth on his thigh.  However, he is not competent to provide an opinion regarding the etiology of the left thigh tumor, as such is a complex medical question that involves consideration of an internal medical process and requires medical knowledge and expertise.  As the etiology of the left thigh tumor is outside the realm of common knowledge of a lay person and the Veteran is not shown to have a background in medicine or a related field, his statements purporting to relate his left thigh tumor to service are not considered competent evidence.  

In the absence of evidence showing the Veteran had a thigh growth in service and the lack of competent evidence relating the post-service left thigh tumor to service, the preponderance of the evidence is against the claim.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Bilateral Hip Disability

In October 2007, the Veteran filed a claim for service connection for bilateral hip degenerative joint disease.  The Veteran has asserted that his bilateral hip disability is related to the ongoing physical activities during service, such as running.  He reported injuring his hip when he slipped and fell off a five ton truck and hit a tent on his right side.  He has also asserted that his right hip condition is secondary to his bilateral knee arthralgia disability. 

The STRs are absent for any discussion of complaints, treatments, or diagnoses for any hip conditions.  Nevertheless, the Veteran has reported that he has continued to suffer hip problems since service.  While he was hit by an ice cream truck in September 2007, he testified during the May 2011 Board hearing that he had problems with his hips prior to that incident. 

VA outpatient treatment records show that, in May 2005, the Veteran was treated for left and right hip loss of motion; however, there is no evidence in these records that indicates the hip condition was due to military service.  In September 2007, the Veteran was hit by an ice cream truck.  Subsequent imaging revealed degenerative joint disease of the right hip but the examining physician indicated it was not clear whether arthritis symptoms were exacerbated by the accident as no prior imaging or evaluation was done.  

In March 2011, the Veteran had a right hip total arthroplasty.  VA treatment records show complaints of hip pain but there is no indication that his hip pain was related to military service or to his knee condition.  The Veteran was scheduled a VA examination to determine the likely etiology of his current bilateral hip disability but he failed to report for the examination and has not presented good cause as to why a new examination should be scheduled.  As a result, there is no medical evidence relating the Veteran's bilateral hip disability to military service or his service-connected bilateral knee disability and the Veteran's lay assertions of a nexus are not competent, as the etiology of a hip disability is a complex medical question that is outside the realm of lay observation and knowledge.  

Based on the foregoing, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral hip degenerative joint disease.  Indeed, as noted, the STRs are silent regarding any injury to or treatment for the hips and there is no lay or medical evidence showing the Veteran was diagnosed with arthritis during service or within one year of service. 

The first evidence referring to any problem with his bilateral hips is in 2005, over five years after his release from active duty.  The Board notes that the passage of so many years between discharge from service and the objective evidence of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, the lack of evidence showing a diagnosis of arthritis during the first post-service year weighs against the grant of service connection on a presumptive basis.  

Furthermore, there is no competent lay or medical evidence of record that relates the Veteran's bilateral hip condition to his military service; nor is there competent evidence showing his current bilateral hip disabilities are caused or aggravated by his service-connected bilateral knee disabilities.  

As such, the Board finds that the benefit of the doubt doctrine is not for application, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

III. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

Although the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

Prior to November 15, 2010, the Veteran's service connected disabilities did not meet the schedular percentage requirements for award of a TDIU, pursuant to 38 C.F.R. § 4.16 (a).  However, entitlement to a TDIU, on an extra- schedular basis (pursuant to the specifically prescribed procedures set forth in 38 C.F.R. § 4.16 (b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.  Id.  

Effective November 15, 2010, the Veteran had a combined disability evaluation of 80 percent, to include a separate 40 percent disability rating for his service-connected left and right knee disabilities.  Given that he had one disability rated as 40 percent disabling and a combined rating over 70 percent, as of November 15, 2010, he met the percentage requirements for a TDIU.  38 C.F.R. § 4.25.  

In a September 2007 statement, the Veteran asserted that he cannot get hired because he has a history of cancer.  During the Board hearing in May 2011, the Veteran reported that he was returning to work in approximately six months.  There was no indication that he was not working because of his service-connected disabilities.  In January 2012, the Veteran requested refills for pain medication and reported he was working as a private investigator, while a subsequent record reflects that the Veteran was employed serving court notices in Hawaii.  A March 2013 VA treatment record reflects the Veteran was to continue with his current employment.  

Based on the foregoing, the Board finds the evidence does not show that the Veteran has been unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities either prior to or after November 15, 2010.  Indeed, despite his service-connected disabilities, the Veteran has maintained employment throughout the appeal period without any significant interference from his service-connected disabilities.  

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

In reaching the foregoing conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a right thigh tumor, to include a cancerous and/or granular cell tumor is denied.

Entitlement to service connection for degenerative joint disease of the bilateral hips is denied.

Entitlement to a TDIU is denied.




______________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


